BAKER, Circuit Judge
(after stating the facts). From the wording of the specification and claims it is quite evident that Til.eston believed himself entitled to a monopoly of all forms of flexible ventilat*1001ed eye-guards, in which appears the combination of a flexible rim, a flexible, ventilated frame, and flexible lenses.
Genese described and claimed “a flexible, air-tight, eye-guard, consisting of a frame of flexible material completely surrounding the orbital space, and having plane lenses of mica, or other transparent and flexible substance, and an elastic marginal body secured to said frame.”
This Genese eye-guard is made air-tight because it is designed to guard from noxious vapors the eyes of employes in metal working and chemical manufactories; but it covers the device of the patent in suit, element for element, flexible rim, flexible frame, and flexible lenses, except that the frame is made of solid instead of perforated or porous material. In his specification Genese states that his frame is “made' from thin plates of easily flexible material, such as lead or copper”; that is, the frame can be bent and will stay bent so as to secure a close contact between the rim of the guard and the face of the wearer. Appellant’s counsel seeks to differentiate by asserting that the flexibility which Tileston described and claimed was the resilience which, when the bending pressure is removed, springs the material back to its original position. The contention has its basis in the ingenuity of counsel, not in the patent. Tileston’s frame is made from “hair cloth, wire-gauze, perforated sheet-metal, or other suitable flexible material.” So the Tileston frame is obtained by perforating the flexible sheet metal of Genese’s frame. And invention cannot be predicated merely on making holes for purposes of ventilation,, even if Everett and others, as early as 1864, had not shown the use of wire-gauze for the frame of eye-guards.
The decree is affirmed.